EXHIBIT 10.ay

 

2003 LONG TERM INCENTIVE PLAN OF C. R. BARD, INC.

 

MANAGEMENT STOCK PURCHASE PROGRAM

 

ELECTIVE AND PREMIUM SHARE UNITS

 

TERMS AND CONDITIONS

 

(applicable to units credited in lieu of certain bonuses payable in 2006)

 

C. R. BARD, INC., a New Jersey corporation (the “Corporation”), will provide to
each employee of the Corporation or its affiliates selected by the Compensation
Committee of the Corporation’s Board of Directors or its delegate (the
“Employee”), a grant of restricted stock units (“Elective and Premium Share
Units”) governed by these Terms and Conditions as of the date on which the
Employee’s next annual, formula-based bonus is otherwise payable (the “Date of
Grant”).

 

The Management Stock Purchase Program as described in these Terms and Conditions
is a program for issuing restricted stock units under the 2003 Long Term
Incentive Plan of C. R. Bard, Inc., as amended and restated from time to time
(the “Plan”), a copy of which is available upon request from the Corporation.
Any term capitalized herein but not defined shall have the same meaning set
forth in the Plan. In accordance with the Plan, the Compensation Committee of
the Board of Directors of the Corporation (the “Committee”) has determined that
Employee will receive a grant of Elective and Premium Share Units, subject to
the terms and conditions hereinafter provided.

 

Elective and Premium Share Units are intended to constitute an “unfunded”
deferred compensation benefit. The Corporation grants Elective and Premium Share
Units primarily for the purpose of providing deferred compensation for a select
group of management or highly compensated employees of the Corporation, pursuant
to Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) and, as such, to be exempt from the
provisions of Parts II, III and IV of Title I of ERISA. The Committee has
determined that Employee is part of a select group of management or a highly
compensated employee of the Corporation for purposes of ERISA.

 

1.        Number of Elective and Premium Share Units.    The Corporation shall
grant the Employee that number of Elective and Premium Share Units that
correspond to the calculations set forth below based on the amount of the
Employee’s annual, formula-based bonus that the Employee elects to defer
pursuant to the 2005 Deferral Election Form and Award Agreement.

 

The Corporation shall grant Employee (i) a number of Elective Share Units equal
to the amount of the Employee’s annual formula-based bonus compensation that he
or she elects to defer (but not less than 25% of such compensation unless the
Employee satisfies the ownership guidelines established by the Corporation)
divided by the lesser of (a) the Fair Market Value of a share of the
Corporation’s Common Stock on the first business day in July of the calendar
year preceding the date the deferred bonus otherwise would have been payable; or
(b) the Fair Market Value of a share of the Corporation’s Common Stock on the
date the deferred bonus otherwise would have been payable (the “Applicable Fair
Market Value”) and rounded up to the next whole number; plus (ii) a number of
Premium Share Units determined as follows:

 

  (A) Determine the Applicable Fair Market Value as of the date the bonus
otherwise would have been payable.

 

  (B) Multiply the Applicable Fair Market Value by 70%.

 

  (C) Divide the total dollar amount deferred by the result in (B) above and
round up to the next whole number.

 

  (D) Subtract the number of Elective Shares Units determined above from the
result in (C) above.

 

For purposes of these Terms and Conditions, “Fair Market Value” means, on a
given date, (i) if there should be a public market for our shares on such date,
the arithmetic mean of the high and low prices of our shares as



--------------------------------------------------------------------------------

reported on such date on the composite tape of the principal national securities
exchange on which such shares are listed or admitted to trading, or, if the
shares are not listed or admitted on any national securities exchange, the
arithmetic mean of the per share closing bid price and per share closing asked
price on such date as quoted on the National Association of Securities Dealers
Automated Quotation System (or such market in which such prices are regularly
quoted) (the “NASDAQ”), or, if no sale of our shares shall have been reported on
the composite tape of any national securities exchange or quoted on the NASDAQ
on such date, then the immediately preceding date on which sales of the shares
have been so reported or quoted shall be used, and (ii) if there should not be a
public market for our shares on such date, the fair market value shall be the
value established by the Committee in good faith.

 

2.        Employee Accounts.    The Elective Share Units and Premium Share Units
granted hereunder shall be credited to book entry accounts maintained by the
Corporation on behalf of Employee.

 

3.        Vesting.

 

(a)    The Elective Share Units shall at all times be 100% vested and
non-forfeitable.

 

(b)    The Premium Share Units shall become vested (i) as to one hundred percent
(100%) of the units on the fourth anniversary of their Date of Grant if the
Employee continues to be employed by the Corporation or a subsidiary of the
Corporation (the “Employer”) through such date; or (ii) in such amount and on
such date as the Committee shall determine (the “Vesting Date”).

 

(c)    Except as otherwise specifically provided in these Terms and Conditions
if the Employee’s employment with an Employer terminates before the Vesting
Date, the Premium Share Units shall be forfeited.

 

(d)    If the Employee terminates employment with an Employer due to death,
Disability or Retirement (as defined below), then the Premium Share Units
credited to the Employee’s account shall become vested and non-forfeitable based
upon the following formula of (A) multiplied by (B) multiplied by (C); where
(A) equals the number Premium Share Units; (B) equals 25% and (C) equals the
whole number of years from the Date of Grant through the date that the Employee
terminates employment due to death, Disability or Retirement. Any partial years
shall be disregarded.

 

(e)    Upon a Change in Control (as defined below) all Premium Share Units shall
become immediately and fully vested.

 

(f)    Notwithstanding anything in the Plan to the contrary, for purposes of
vesting and distributions of Share Units under Sections 3 and 4 of these Terms
and Conditions, the following terms shall have the meaning as set forth below.

 

(i)    “Retirement” shall mean normal or early retirement under the terms of the
Employer’s qualified defined benefit pension plan or such other voluntary
termination of employment classified by the Employer as a Retirement for
purposes of these Terms and Conditions.

 

(ii)    “Disability” shall mean inability of an Employee to perform in all
material respects his duties and responsibilities to the Corporation, or any
subsidiary of the Corporation, by reason of a physical or mental disability or
infirmity which inability is reasonably expected to be permanent and has
continued (i) for a period of six consecutive months or (ii) such shorter period
as the Committee may reasonably determine in good faith. The Disability
determination shall be in the sole discretion of the Committee.

 

(iii)    “Change in Control” shall mean: (A) the acquisition by any individual,
entity, or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of securities of the Corporation where such acquisition causes such Person to
own 50% or more of the total fair market value of the stock of the Corporation
or 35% or more of the total voting power of the stock of the Corporation; or
(B) individuals who, as of April 21, 2005, constituted the Board of Directors of
the Corporation (the “Incumbent Board”) cease for any reasons to constitute at
least a majority of the Board of Directors of the Corporation; provided, that
any person becoming a Director subsequent to April 21, 2005, whose election, or
nomination for election by the Corporation’s shareholders, was approved by a
vote of a majority of the Directors comprising the Incumbent Board (other than
an election or nomination of an individual whose initial assumption



--------------------------------------------------------------------------------

of office is in connection with an actual or threatened election contest
relating to the election of the Directors of the Corporation, which is or would
be subject to Rule 14a-11 of Regulation 14A promulgated under the Act) shall be,
for purposes of these Terms and Conditions, considered as though such person
were a member of the Incumbent Board.

 

For purposes of the definition of Change of Control, the following definitions
shall be applicable:

 

(a)    The term “person” shall mean any individual, group, corporation or other
entity.

 

(b)    For purposes of this definition only, any person shall be deemed to be
the “beneficial owner” of any shares of capital stock of the Corporation:

 

(i)    which that person owns directly, whether or not of record, or

 

(ii)    which that person has the right to acquire pursuant to any agreement or
understanding or upon exercise of conversion rights, warrants, or options, or
otherwise, or

 

(iii)    which are beneficially owned, directly or indirectly (including shares
deemed owned through application of clause (ii) above), by an “affiliate” or
“associate” (as defined in the rules of the Securities and Exchange Commission
under the Securities Act of 1933, as amended) of that person, or

 

(iv) which are beneficially owned, directly or indirectly (including shares
deemed owned through application of clause (ii) above), by any other person with
which that person or such person’s “affiliate” or “associate” (defined as
aforesaid) has any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting or disposing of capital stock of the Corporation.

 

(c)    The outstanding shares of capital stock of the Corporation shall include
shares deemed owned through application of clauses (b)(ii), (iii) and (iv),
above, but shall not include any other shares which may be issuable pursuant to
any agreement or upon exercise of conversion rights, warrants or options, or
otherwise, but which are not actually outstanding.

 

(iv) “Key Employee” shall mean an employee designated by the Corporation as a
“Key Employee” as the term is defined for purposes of Section 409A(a)(2)(B)(i)
of the Internal Revenue Code, as amended and restated (the “Code”).

 

(v) “Deferral Period” shall mean for Elective Share Units and Premium Share
Units the period from the Date of Grant until the date of their distribution
under Section 4 below.

 

4.        Distributions.

 

(a)    In General.    Except as provided in Sections 4(b), 4(c), 4(d), or 4(e)
below, Employee may elect to receive the number of shares of common stock, par
value $.25, of the Corporation (the “Shares”) underlying the vested Elective
Share Units and the Premium Share Units credited to his or her account upon
(i) the earlier of the fourth anniversary of the Date of Grant or the Employee’s
termination of employment (or Retirement); (ii) a specified date no earlier than
the fourth anniversary of the Date of Grant; (iii) his or her termination of
employment (or Retirement); or (iv) the earlier of the specified date selected
in (ii) above or his or her termination of employment (or Retirement). In the
event that no such election is made at the time of the initial election to defer
bonus under this program, the Employee’s vested Premium and Elective Share Units
shall be distributed upon the earlier of the Employee’s termination of
employment (or Retirement) or the fourth anniversary of the Date of Grant and,
except as otherwise determined by the Committee, all nonvested Share Units shall
be forfeited.

 

(b)    Payment to Key Employee.    If the Employee is designated by the
Corporation as a Key Employee and Shares become payable to the Employee as a
result of the Employee’s termination of employment (or Retirement), the Shares
payable to the Employee shall not be made before the date which is six
(6) months after the date of the Employee’s termination of employment (or
Retirement).

 

(c)    Payment to Covered Employees.    If the Employee is a “Covered Employee”
within the meaning of Section 162(m) of the Code, the Shares payable that would
constitute compensation to the Employee



--------------------------------------------------------------------------------

that is not deductible by the Corporation or a Subsidiary of the Corporation due
to the application of Section 162(m) of the Code shall not be distributed until
the Employee ceases to be a Covered Employee of the Corporation; provided, that
any such Shares deferred under this sentence shall in any event be delivered to
the Employee on or before January 15 of the first year in which the Employee is
no longer a Covered Employee of the Corporation.

 

(d)    Death and Disability.    In the event that the Employee dies or incurs a
Disability, the Shares underlying his or her vested Elective and Premium Share
Units shall be distributed as soon as practicable to the Employee or his or her
estate, as applicable.

 

(e)    Deferred Delivery.    The Employee may elect to defer receipt of the
delivery of the Shares underlying his or her Elective and Premium Share Units to
any specified date (a “Deferred Delivery Election”), provided that no such
election shall be effective unless it is made at least 12 months prior to the
date on which the Employee would otherwise have received his or her distribution
under this program and provided further that the distribution resulting from
this election shall not occur earlier than five (5) years after the date on
which the Employee would have otherwise received his or her distribution.

 

(f)    Delivery of Shares.    Delivery of the Shares underlying an Employee’s
vested Elective and Premium Share Units shall be made as soon as
administratively feasible after the end of the applicable Deferral Period or, if
a Deferred Delivery Election has been made, after the date indicated in the
Deferred Delivery Election. Upon the issuance or transfer of Shares in
accordance with this Section 4, the number of Elective and Premium Share Units
equal to the number of Shares issued or transferred to Employee shall be
extinguished.

 

(g)    Change of Control.    In the event of a Change of Control, the
Corporation shall deliver to the Employee a number of Shares equal to the number
of Elective and Premium Share Units credited to the Employee’s account as soon
as administratively possible. All of the Employee’s Elective and Premium Share
Units shall then be extinguished.

 

5.        Dividends.    Employee shall have the right to receive cash in an
amount equal to all cash dividends that would be payable on the Shares
underlying the Elective and Premium Share Units credited to the Employee’s
account as if such Shares were actually held by such Employee. The Corporation
shall pay such cash to each such Employee as soon as administratively
practicable following the related dividend payment date.

 

6.        No Rights of a Shareholder.    Employee shall not have any rights as a
shareholder of the Corporation, including, but not limited to, voting rights,
with respect to the Shares payable pursuant to the Elective and Premium Share
Units, until such Shares have been registered in the Corporation’s register of
shareholders.

 

7.        Transferability.    Prior to the delivery of Shares underlying the
Employee’s vested Elective and Premium Share Units and except as otherwise
provided herein, Elective and Premium Share Units may not be assigned,
alienated, attached, sold or transferred, pledged or otherwise disposed of or
encumbered by Employee, otherwise than by will or by the laws of descent and
distribution. Any attempt to assign, transfer, pledge or otherwise dispose of
the Elective and Premium Share Units contrary to the provisions hereof, and the
levy of any execution, attachment or similar process upon the Elective and
Premium Share Units, shall be null, void and without effect; provided, however,
that the designation of a beneficiary shall not constitute an assignment,
alienation, pledge, attachment, sale, transfer or encumbrance. Employee may
designate a beneficiary, on a form supplied by the Committee, who may possess
all rights with respect to the Elective and Premium Share Units under the terms
hereof in the event of Employee’s death. No such permitted transfer of the
Elective and Premium Share Units to heirs or legatees of Employee shall be
effective to bind the Corporation or its Subsidiaries unless the Committee shall
have been furnished with written notice thereof and a copy of such evidence as
the Committee may deem necessary to establish the validity of the transfer and
the acceptance by the transferee or transferees of the terms and conditions
hereof.

 

8.        No Right to Continued Employment.    The granting of the Elective and
Premium Share Units evidenced hereby and these Terms and Conditions shall impose
no obligation on the Corporation, its



--------------------------------------------------------------------------------

Subsidiaries, or any affiliate to continue the employment of Employee and shall
not lessen or affect the Corporation’s, Subsidiary’s, or any affiliate’s right
to terminate the employment of such Employee.

 

9.        Securities Act of 1933; Legend on Certificates.    Upon the
acquisition of any Shares payable with respect to the Elective and Premium Share
Units, Employee will make or enter into such written representations, warranties
and agreements as the Committee may reasonably request in order to comply with
applicable securities laws or with these Terms and Conditions. If the
Corporation determines that any issuance or delivery of Shares to Employee
pursuant to these Terms and Conditions will violate the requirements of any
applicable federal or state laws, rules or regulations (including, without
limitation, the provisions of the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended), such issuance or delivery may be
postponed until the Corporation is satisfied that the distribution will not
violate such laws, rules or regulations. Any such Shares shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such
Shares are listed and any applicable Federal or state laws or relevant
securities laws of the jurisdiction of the domicile of Employee. Certificates
delivered to Employees may bear such legends as the Corporation may deem
advisable.

 

10.        Administration.    The Committee has appointed the Vice President –
Human Resources of the Corporation as the Administrator of this program. The
Administrator is responsible for carrying out the provisions of these Terms and
Conditions, including interpretations of these Terms and Conditions,
establishment of rules for day-to-day operation of these Terms and Conditions
and approval of eligibility for benefits subject to final approval by the
Committee. Subject to the terms of the Plan, the Administrator’s determinations
and interpretations shall be final.

 

11.        Claims Procedures.

 

A person who believes that he or she is being denied a benefit to which he or
she is entitled under this program (hereinafter referred to as a “Claimant”) may
file a written request for such benefit with the Committee or its delegate,
setting forth the claim. The Committee shall deliver a reply to the Claimant
within 90 days of receipt of the claim. The Committee may, however, extend the
reply period for an additional 90 days for reasonable cause and by providing
notice to the Claimant, in writing, of the extension within the original 90 day
period. Any denial of the claim, in whole or in part, shall set forth the
following: the specific reason for the denial; the specific reference to
pertinent provisions of this program upon which the denial is based; a
description of any additional materials or information necessary for the
Claimant to perfect the claim; appropriate information as to the steps the
Claimant should take to appeal the denial; the time limits for requesting an
appeal; and a statement of the Claimant’s right to bring an action under
Section 502 of ERISA upon a claim denial on appeal.

 

Within 60 days after receipt by the Claimant of the denial, the Claimant may
request in writing that the Committee review its determination. The Claimant or
his or her authorized representation may, but need not, review pertinent
documents and submit issues and comments in writing for consideration by the
Committee. If the Claimant does not request a review of the initial
determination within the 60 day time period, the Claimant shall be barred and
estopped from challenging the determination.

 

Within 60 days after the Committee’s receipt of a request for appeal, it shall
review the initial denial. After considering all materials presented to the
Committee, the Committee shall render an opinion, drafted in a manner calculated
to be understood by the Claimant, setting forth the specific reasons for the
denial and containing specific references to the pertinent provisions of this
program upon which the decision is based and a statement of the Claimant’s right
to bring an action under Section 502 of ERISA. If special circumstances require
that the 60 day time period be extended, the Committee shall so notify the
Claimant and shall render the decision as soon as possible, but no later than
120 days after receipt of the request for review.

 

12.        Notices.    Any notice required or permitted under these Terms and
Conditions shall be deemed given when delivered personally, or when deposited in
a United States Post Office as registered mail, postage prepaid, addressed, as
appropriate, either to Employee at his or her address hereinabove set forth or
such other



--------------------------------------------------------------------------------

address as he or she may designate in writing to the Corporation, or to the
Corporation, Attention: Secretary, at 730 Central Avenue, Murray Hill, New
Jersey 07974, or such other address as the Corporation may designate in writing
to Employee.

 

13.        Failure to Enforce Not a Waiver.    The failure of the Corporation to
enforce at any time any provision of these Terms and Conditions shall in no way
be construed to be a waiver of such provision or of any other provision hereof.

 

14.        No Limitation on Rights of the Corporation.    The grant of the
Elective and Premium Share Units shall not in any way affect the right or power
of the Corporation to make adjustments, reclassification or changes in its
capital or business structure, or to merge, consolidate, dissolve, liquidate,
sell or transfer all or any part of its business or assets.

 

15.        Incorporation by Reference.    These Terms and Conditions incorporate
by reference the terms and conditions outlined in the prospectus for the Plan.

 

16.        Governing Law.    These Terms and Conditions shall be governed by and
construed according to the laws of the State of New Jersey, determined without
regard to its conflicts of law rules.

 

17.        Share Units Subject to Plan.    By making an election to defer under
this program, Employee agrees and acknowledges that Employee has received and
read a copy of the Corporation’s prospectus relating to the Plan. A copy of the
Plan document shall be provided upon Employee’s request. The Elective and
Premium Share Units provided for herein are granted pursuant to, and subject in
all respects to, the Plan. In the event of any inconsistency between the
provisions of the Plan and these Terms and Conditions, the Plan provisions shall
govern, as applicable, except that with respect to the definition of the term
Change in Control, such term shall have the meaning prescribed by these Terms
and Conditions.